408 F.2d 381
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BRIGHTON CORPORATION, Respondent.
No. 18836.
United States Court of Appeals Sixth Circuit.
April 7, 1969.

On petition to enforce an order of National Labor Relations Board.
Kenneth T. Pearlman, N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Elliott Moore, Atty., N. L. R. B., Washington, D. C., on brief for petitioner.
Roy E. Browne, Akron, Ohio, Hershey, Browne, Wilson, Steel, Cook & Wolfe, Akron, Ohio, on brief, for respondent.

ORDER.

1
This case is before the Court on the petition of the National Labor Relations Board for enforcement of its order reported at 168 N.L.R.B. No. 45.


2
Upon consideration of the case on briefs and oral argument the Court concludes that the decision of the Board is supported by substantial evidence on the record considered as a whole. It is ordered that the order of the Board be and hereby is enforced.